Citation Nr: 1718710	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to January 14, 2014, and in excess of 30 percent thereafter for bilateral pes planus and plantar fasciitis with bilateral hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1993 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in April 2015, it was remanded for further development and adjudicative action.  In compliance with the Board's remand directives, the Veteran's outstanding VA treatment records were obtained and associated with the evidence of record and the Veteran was provided with an adequate VA examination assessing the severity of her bilateral foot condition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Throughout the period on appeal, the Veteran's bilateral pes planus and plantar fasciitis with bilateral hallux valgus has been manifested by pain and swelling on use.


CONCLUSIONS OF LAW

1.  Prior to January 14, 2014, the criteria for a 30 percent disability rating, but no higher, for bilateral pes planus and plantar fasciitis with bilateral hallux valgus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

2.  Beginning January 14, 2014, the criteria for a disability rating in excess of 30 percent for bilateral pes planus and plantar fasciitis with bilateral hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated January 2009 and January 2010.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and identified private records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the February 2010, March 2012, and June 2015 VA examiners performed physical examinations of the Veteran, took into account her statements and treatment records, and provided adequate information required for rating purposes.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate her claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Veteran's bilateral pes planus and plantar fasciitis with bilateral hallux valgus has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, which contemplates the rating criteria for acquired flatfoot, and is rated as 10 percent disabling prior to January 14, 2014, and as 30 percent disabling thereafter.  She contends her bilateral foot disability is more severe than the assigned ratings reflect.

Under Diagnostic Code 5276, a noncompensable rating is appropriate when symptoms are mild and relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  Id.  A 30 percent rating is applicable when there is severe bilateral, or 20 percent for severe unilateral, flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  A 50 percent rating is warranted when there is pronounced bilateral, or 30 percent for pronounced unilateral, flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  Id.  The 50 percent rating is the highest disability rating assignable under the provisions of Diagnostic Code 5276.

Factual Background and Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Following a thorough review of the evidence, the Board finds that throughout the entire period on appeal, a disability rating of 30 percent, but no more, is warranted based on evidence of swelling on use bilaterally.  Although swelling was not always found on examination, it was found at times after the Veteran had been on her feet all day, and the Board finds the Veteran competent and credible to report evidence of swelling.  Significantly, the Veteran's profession prior to leaving her employment on April 22, 2013, was a physical education teacher and basketball coach, which required her to be on her feet all day.  Accordingly, the criteria for a 30 percent disability rating are more nearly approximated.

The criteria for the next higher and maximum schedular 50 percent rating were not met during the period of the claim.  While at times there tenderness was found on the plantar surfaces of the feet, there is no indication that the tenderness was "extreme," as it was always described as "slight."  Moreover, there is no evidence of marked pronation.  Additionally, there is no evidence of marked inward displacement and severe spasm of the tendo Achillis on manipulation.  Further, there is no indication that the Veteran's orthopedic shoe inserts did not improve her symptoms; in fact, the Veteran has reported regularly wearing shoe inserts and indicating they provided some relief.  Accordingly, a disability rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered whether a separate rating for the Veteran's plantar fasciitis is warranted and notes that the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016).  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the disorders is duplicative of, or overlapping with, the symptomatology of the other disorders.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Plantar fasciitis is defined as "inflammation involving the plantar fascia especially in the area of its attachment to the calcaneus and causing pain under the heel in walking and running."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  Plantar fasciitis is inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  Fenderson v. West, 12 Vet. App. 119, 122 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609-10, 1300 (28th ed. 1994)).  Bilateral plantar foot pain is specifically noted in the rating criteria for Diagnostic Code 5276.  Again, swelling, inflammation, and tenderness of the plantar surfaces of the feet also are specifically noted as rating criteria under Diagnostic Code 5276.  Although separately diagnosed injures are ordinarily rated individually, "VA regulations caution against making multiple awards for the same physical impairment simply because the impairment could be labeled in different ways."  Amberman v. Shinseki, 570 F.3d 1377, 1379 (Fed. Cir. 2009) (finding that two defined diagnoses constitute the same disability if they have overlapping symptomatology).  Clear from the foregoing, it is the overall disability picture and symptomatology that matters in determining whether separate ratings can be assigned, not the fact that there are separate diagnoses.  Here, the symptomatology of the Veteran's bilateral pes planus overlaps with the symptomatology of her bilateral plantar fasciitis.  That is, her symptomatology from the plantar fasciitis is not distinct and separate from her symptomatology from her pes planus.  As discussed, plantar fasciitis involves inflammation of the plantar surface of the foot causing pain when walking and running, which is precisely the symptomatology contemplated under Diagnostic Code 5276.  As such, a separate rating is not warranted for the Veteran' plantar fasciitis.

Notably, there is no diagnostic code pertaining to plantar fasciitis.  Even if the Board were to alternatively rate the Veteran's foot disability under Diagnostic Code 5684, which pertains to foot injuries (other), a 30 percent rating provided for a severe disability and the next and highest schedular rating is 40 percent, which is for loss of use of the foot, which has not been demonstrated in this case.  38 C.F.R. § 4.71a.  Accordingly, alternatively rating the Veteran's feet disability under Diagnostic Code 5684, which is a catch-all for foot disabilities not listed in the rating criteria, would amount in the same rating she has been afforded in the instant decision for the entire period on appeal.

The Board notes there is also evidence during the appeal period that the Veteran has hallux valgus and that the Veteran's symptomatology of her hallux valgus do not overlap with that of her pes planus and plantar fasciitis.  In order to receive a compensable rating under Diagnostic Code 5280, which specifically pertains to hallux valgus, the evidence must reflect it is severe, defined as equivalent to amputation of the great toe, or that it has been operated on with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  However, neither of these has been shown throughout the record; therefore, a separate compensable rating for hallux valgus is not warranted.

Consideration has also been given to the potential application of the various provisions of the Rating Schedule, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of bilateral weak feet, claw feet, metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or loss of use of either foot.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283 (2016).

The Board has also considered whether the Veteran's bilateral pes planus and plantar fasciitis with bilateral hallux valgus presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of a claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

Here, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  The Veteran has not reported and there is no evidence in the record of any symptoms not contemplated by the rating criteria.  Even there was, for the sake of argument, there is still no evidence that the Veteran's bilateral pes planus and plantar fasciitis with bilateral hallux valgus presents other indicia of an exceptional or unusual disability picture, such as marked inference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  While the Veteran has claimed her foot disability has interfered with employment, there is no evidence of marked interference with employment due to her feet disability.  Rather, the evidence reflects that she experienced difficulty with work due to her service-connected psychiatric disorder.   Accordingly, referral for extraschedular consideration is not warranted.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  However, in the instant case, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Consideration has also been given to the Veteran's lay statements with regard to her claim and the Board finds that her statements regarding the symptoms she experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's statements are not competent evidence to identify a specific level of disability and relate it to the appropriate diagnostic codes as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).

Significantly, a total disability rating based on individual unemployability (TDIU) has been in effect since April 22, 2013, based on the Veteran's inability to work due to her psychiatric disorder.  In fact, in her application for entitlement to TDIU, she only claimed to be unemployable due to her psychiatric disorder.  While the Veteran has indicated she has difficulty working prior to this date and has described functional impairment and limitations due to her bilateral pes planus and plantar fasciitis with bilateral hallux valgus, she has not claimed to be unemployable due to such.  The Board notes that a less than total disability rating in itself is recognition that occupational capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. §§ 4.1, 4.15 (2016).  Therefore, the issue of entitlement TDIU prior to April 22, 2013, has not been raised by the record and is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In reaching the above conclusions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against higher disability ratings than those assigned or continued herein, it is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Prior to January 14, 2014, a disability rating of 30 percent, but no higher, for bilateral pes planus with plantar fasciitis and bilateral hallux valgus is granted, subject to the laws and regulations governing the payment of monetary benefits.

Beginning January 14, 2014, a disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis and bilateral hallux valgus is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


